         1:16-cv-01024-HAB # 299            Page 1 of 17                                            E-FILED
                                                                         Monday, 11 March, 2019 04:31:18 PM
                                                                               Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS


JOSEPH HOBAN,                                          )
                                                       )
                               Plaintiff,              )
v.                                                     )       No.: 16-cv-1024-HAB
                                                       )
DR. ANDREW TILDEN, et al.,                             )
                                                       )
                               Defendants.             )

                                              ORDER

       Plaintiff, proceeding pro se, and now confined at the Lawrence Correctional Center, filed

a § 1983 action alleging Eighth Amendment deliberate indifference at the Pontiac Correctional

Center (“Pontiac”). Defendants Dr. Andrew Tilden, Director of Nursing Diane Pouk, Nurse

Karen Zehr, and Wexford Health Sources Inc., (“Wexford Defendants”) have filed a motion for

summary judgment [ECF 206] to which Plaintiff has responded. Defendants employed by the

Illinois Department of Corrections (“IDOC”), Teresa Arroyo and John Birkel (“IDOC

Defendants”) have also filed a motion for summary judgment [ECF 246]. Plaintiff has filed a

response [ECF 279], and Defendants’ have replied to the responses. For the reasons identified

herein, the Court hereby GRANTS in part and DENIES in part the Wexford Defendants’ motion

for summary judgment, [ECF 206]. The Court hereby GRANTS, in its entirety, the IDOC

Defendants’ motion for summary judgment, [ECF 246].

                                       PROCEDURAL HISTORY

       Plaintiff asserts that he was injured in a near-fatal automobile accident in New Orleans,

Louisiana in 1997. After the accident, he began to develop severe symptoms in the right lower

pelvis, right testicle and right leg. Plaintiff underwent testing which revealed an abnormality,

not particularly identified, in the right pelvic area near the inguinal canal. In 1998, Plaintiff

                                                  1
        1:16-cv-01024-HAB # 299            Page 2 of 17



underwent exploratory surgery at the Sisters of Charity Memorial Hospital in New Orleans. At

that time, a hernia was identified and abdominal mesh was inserted to correct the defect. Plaintiff

alleges that he had a difficult recovery and that, initially, his leg was numb and he could not

walk. Plaintiff underwent a long course of physical therapy and, by 2009, had regained normal

function.

       Plaintiff apparently remained pain-free until confined to the Cook County Jail in 2009.

At that time, Plaintiff began experiencing intermittent right inguinal pain. Plaintiff identifies

two distinct types of pain which arise from the same area. One is a pinching pain which begins

in the right testicle and extends to the lower back. The other is a burning internal pain, “like bee

stings.” This extends from the right testicle to the right inguinal hernia surgery site. Plaintiff

describes this as “horrible pain” which is accompanied by swelling of the testicle and is relieved

only by applying ice. [ECF 206-1 pp. 32, 55]

       Plaintiff testified that when he was held at the Cook County Jail, a physician there

suspected that the pain was caused by a failure of the implanted abdominal mesh. The physician

referred Plaintiff to an outside hospital for diagnostic testing but, before this could be done,

Plaintiff was transferred to the custody of IDOC.

       On December 31, 2015, Plaintiff filed a complaint and later an amended complaint,

asserting that he experienced severe abdominal/pelvic, possibly caused by mesh failure. He

asserted that Defendants did not do appropriate testing to determine the cause of the pain, and

allowed his medications and ice permits to expire before reordering them. He also asserted that

he has calcifications in his prostate, prostatitis and “BPH”, benign prostatic hypertrophy,

incorrectly identified as benign prostatic hyperplasia, which are not being treated. [ECF 279-3

page 28]. Plaintiff asserts that these conditions are symptomatic as he has “unusual feelings in



                                                  2
        1:16-cv-01024-HAB # 299             Page 3 of 17



that area.” He also makes an unsupported claim that the asymmetrical enlarged prostate is

indicative of prostate cancer. He also asserts that when his inguinal injury “acts up,” the prostate

acts up as well.

       On August 15, 2017, Plaintiff filed a motion for injunctive relief [ECF 167], asserting

that his abdominal/pelvic pain was caused by implanted mesh which might have been subject to

a product recall. On August 17, 2017, the District Court denied the request for injunctive relief

and Plaintiff appealed. The Seventh Circuit Court of Appeals remanded the matter, noting that

in 2014, a prison doctor had emailed Defendant Tilden, recommending that he follow up to

determine whether the inserted mesh had been recalled and needed to be removed. [ECF 272

p.4]. The Appellate Court directed the trial Court to undertake an evidentiary hearing so as to

determine the status of the mesh implant.

       The District Court recruited pro bono counsel for Plaintiff and a status hearing was

convened. At the hearing, counsel advised the court that Plaintiff’s records from Charity

Hospital in New Orleans had been lost in a hurricane and he had been unable to discover the

serial numbers of the mesh to determine whether it had been recalled. Plaintiff’s counsel

indicated that he would contact the manufacturer and would inform the court if the mesh could

be identified. Counsel has not reported back and the court assumes that these inquiries were not

successful.

                                      MATERIAL FACTS

       On December 31, 2015, Plaintiff filed his initial complaint and on June 24, 2016, his

amended complaint, asserting that the Wexford Defendants Tilden, Pouk, and Zehr, and IDOC

Defendants Arroyo and Birkel were deliberately indifferent to his prostate condition and

abdominal/pelvic pain possibly related to mesh failure. He had also alleged that Defendants


                                                 3
        1:16-cv-01024-HAB # 299          Page 4 of 17



Zehr and Birkel had improperly changed his pain medication orders. In addition, Plaintiff

alleged a Monell claim against Wexford, asserting that as a cost savings measure, it had a policy

of allowing prescriptions and permits to lapse before being reordered. Monell v. New York City

Department of Social Services, 436 U.S. 658, 691-92 (1978).

       Plaintiff was transferred to Pontiac on September 29, 2010 and, on August 3, 2011,

presented to Defendant Tilden complaining of right lower extremity weakness and tingling,

which he believed was related to the hernia surgery. Defendant noted that Plaintiff had been

seen by a physician’s assistant on May 25, 2011 and had been prescribed Motrin. Defendant

Tilden advised Plaintiff to continue taking the Motrin and follow-up in one month.

       On September 22, 2011, Dr. Tilden examined Plaintiff for reports of right inguinal pain

with occasional swelling of the testicle. Defendant performed a physical examination and

observed there was no hernia, no tenderness, and that Plaintiff’s genitourinary exam was within

normal limits. Dr. Tilden a documented a stable right inguinal hernia repair. He prescribed

Motrin 600 milligrams twice daily for two months and advised Plaintiff to return to sick call as

needed. The medical records do not document a subsequent complaint of right inguinal hernia

pain until May 30, 2014.

       On June 20, 2014, Plaintiff was referred to Defendant Tilden for complaints of right

inguinal pain. Defendant Tilden noted that Plaintiff had a normal physical exam. He prescribed

Naprosyn 500 mg twice daily for three months, as well as several other medications for an

unrelated rash. On July 5, 2014, Plaintiff was seen by another Pontiac physician who continued

the Naprosyn and prescribed Bentyl for an unrelated bowel issue.

       On July 27, 2014, Dr. Tilden saw Plaintiff for complaints of occasional right inguinal

pain and swelling. Dr. Tilden ordered a chest X-ray, complete blood count (CBC) and



                                                4
            1:16-cv-01024-HAB # 299                 Page 5 of 17



comprehensive metabolic panel (CMP), and wrote a permit for ice every evening for two weeks.

He saw Plaintiff again on September 2, 2014. At that time, Plaintiff’s physical examination was

normal and he reported that the ice was effective in relieving pain and, “was like morphine to

me.” Dr. Tilden considered whether Plaintiff had somatized the pain and referred him to

psychiatry.1 Defendants do not disclose the result of the psychiatry consult. Dr. Tilden also

ordered a repeat CBC and CMP, as well as a urinalysis and a lumbar spine x-ray. He also

prescribed a three-month course of Naprosyn.

           On February 13, 2015, Defendant Tilden saw Plaintiff for continued complaints of right

inguinal pain, right testicular pain, right knee pain and low back pain. Defendant undertook a

physical exam which was within normal limits, with no right inguinal tenderness, no masses and

no hernias. Nonetheless, he admitted Plaintiff to the infirmary for observation and treatment.

Defendant Tilden also ordered additional blood work and urinalysis, as well as an x-ray of the

right knee and lumbar spine.

           Defendant Tilden saw Plaintiff in the infirmary on February 15, 2015. At that time,

Plaintiff reported that his low back pain and right knee pain were not controlled with Naprosyn.

Dr. Tilden added Ultram every morning for a month.2 He also renewed Plaintiff’s permit for ice

to the right inguinal area, twice daily, for one month.

           On February 18, 2015, Defendant Tilden examined Plaintiff who was still in the

infirmary. Physical exam findings were documented as being within normal limits with no

tenderness in the right inguinal area. Plaintiff also denied low back or right knee pain and was

observed to have good range of motion of the lumbar spine and all extremities. Defendant


1
 Somatization is a tendency to experience and communicate psychological distress in the form of somatic symptoms
and to seek medical help for them. https://en.wikipedia.org/wiki/Somatization.

2
    Ultram is a narcotic-like pain reliever used to treat moderate to severe pain. https://www.drugs.com/ultram.html.

                                                            5
         1:16-cv-01024-HAB # 299           Page 6 of 17



Tilden also conducted a rectal exam in response to Plaintiff’s request that his prostate be

assessed. The exam was positive for a minimally enlarged prostate, appropriate for a man of

Plaintiff’s age.

        Defendant discharged Plaintiff from the infirmary on February 20, 2015. At that time, he

assessed Plaintiff as experiencing low back pain secondary to degenerative disc disease with

resolving right inguinal symptoms. He issued a permit for ice twice daily for three months and

renewed the Naprosyn and Ultram.

        On May 22, 2015, Defendant Tilden saw Plaintiff to renew his permits. At that time,

Plaintiff reported right lower quadrant pain near the surgical scar. He also complained of a

hardened spot above the scar. Dr. Tilden conducted an exam and noted palpable scar tissue

which was nontender with no abnormal masses. Plaintiff renewed the prescriptions and the

permit for ice twice daily, for three months. Defendant renewed these modalities again on

August 18, 2015. He also renewed prescriptions and permits on September 27, 2015, November

19, 2015, and January 18, 2016.

        On May 22, 2016, Dr. Tilden saw Plaintiff for complaints of right inguinal pain and

radiculopathy to the lower back. Defendant renewed the Ultram prescription, increasing the

dose to twice daily. On May 29, 2016, Defendant Tilden decreased the Ultram prescription to

once daily, claiming he did so at Plaintiff’s request. Plaintiff disputes this, asserting that he did

not request a decrease in dosage. On June 19, 2016, Defendant Tilden increased the Ultram

dosage in response to Plaintiff’s complaints of increased low back pain.

        The records document that Dr. Tilden continued this same course of treatment when he

saw Plaintiff for related complaints on September 16, 2016, November 3, 2016, March 3, 2017,

October 6, 2017 and October 12, 2017. In addition, Plaintiff was seen by Physician’s Assistant



                                                  6
        1:16-cv-01024-HAB # 299            Page 7 of 17



Riliwan Ojelade on March 1, 2017 and July 26, 2017, and by Nurse Practitioner Cheryl Hanson

on October 16, 2017.

       Plaintiff has testified that the inguinal pain became appreciably worse in 2014. He

claims that toward the end of the year he was unable to eat or leave his bed for four or five days.

He complains that Defendant Tilden has refused to determine the cause of the pain and has

refused to assign him to a chronic clinic, with the result that his medications and permits often

lapse prior to being renewed.

                                SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant if entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The moving party has the

burden of providing proper documentary evidence to show the absence of a genuine issue of

material fact. Celotex Corp., 477 U.S. at 323-24. Once a properly supported motion for

summary judgment is filed, the burden shifts to the non-moving party to demonstrate with

specific evidence that a triable issue of fact remains for trial. Gracia v. Volvo Europa Truck,

N.V., 112 F.3d 291, 294 (7th Cir. 1997). The party opposing summary judgment “must present

definite, competent evidence in rebuttal.” Butts v. Aurora Health Care, Inc., 387 F.3d 921, 924

(7th Cir. 2004).

       Accordingly, the non-movant cannot rest on the pleadings alone, but must designate

specific facts in affidavits, depositions, answers to interrogatories or admissions that establish

that there is a genuine triable issue; he “must do more than simply show that there is some

metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). Finally, a scintilla of evidence in support of the non-movant’s



                                                  7
        1:16-cv-01024-HAB # 299            Page 8 of 17



position is not sufficient to oppose successfully a summary judgment motion; “there must be

evidence on which the jury could reasonably find for the [non-movant].” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 252 (1986).

                            DELIBERATE INDIFFERENCE STANDARD

       It is well established that deliberate indifference to the serious medical needs of prisoners

violates the Eighth Amendment. Snipes v DeTella, 95 F.3d 586, 590 (7th Cir 1996), citing

Estelle v. Gamble, 429 U.S. 97, 104 (1976). ). “In order to prevail on a deliberate indifference

claim, a plaintiff must show (1) that his condition was ‘objectively, sufficiently serious’ and (2)

that the ‘prison officials acted with a sufficiently culpable state of mind.” Lee v. Young, 533

F.3d 505, 509 (7th Cir. 2008)(quoting Greeno v. Daley, 414 F.3d 645, 652 (7th Cir. 2005));

Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008)(same). A prisoner's dissatisfaction with

a doctor's prescribed course of treatment does not give rise to a constitutional claim unless the

medical treatment is “so blatantly inappropriate as to evidence intentional mistreatment likely to

seriously aggravate the prisoner's condition.” Snipes at 591, citing Thomas v. Pate, 493 F.2d

151, 158 (7th Cir. 1974); Cannon v. Thomas, 419 U.S. 813 (1974).

                                           ANALYSIS

       Wexford Defendants

       Plaintiff has testified that, despite years of severe pain he has not been accurately

worked-up and diagnosed. Plaintiff claims that though the pain is intermittent, it is debilitating.

Plaintiff asserts that during the time he was at Pontiac, Defendant Tilden did not undertake

appropriate testing so as to determine the cause of the pain.

       Defendant Tilden has responded to Plaintiff’s claim with a sworn affidavit in which he

attests that Plaintiff’s symptoms were not indicative of surgical mesh failure. He states that



                                                 8
        1:16-cv-01024-HAB # 299            Page 9 of 17



Plaintiff ‘s subjective complaints of pelvic pain were non-specific, and inconsistent with exam

findings. Defendant Tilden attests, further, that Plaintiff’s complaints of pain were adequately

managed with pain medication, citing Plaintiff’s deposition testimony that the Ultram and ice

regimen helped alleviate the pain. Plaintiff, however, has claimed that the intermittent pain is so

severe that, from May 2014 through February 2015, he was semi-bedridden. Plaintiff asserts that

Defendants allowed him to suffer “excruciating pain” for nine months without determining the

cause of the pain.

       Defendant Tilden asserts, as do the other Wexford Defendants and the IDOC Defendants,

that Plaintiff has failed to identify a serious medical need. The Court, however, rejects this

argument. See Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012) (a condition is serious if a

failure to treat results in "'further significant injury or unnecessary and wanton infliction of

pain.'") (quoted cite omitted). "[D]eliberate indifference to prolonged, unnecessary pain can

itself be the basis for an Eighth Amendment claim . . . 'The length of the delay that is tolerable

depends on the seriousness of the condition and the ease of providing treatment.'" Smith v. Knox

County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012) (internal and quoted cites omitted).

       Here, the Court finds that Plaintiff suffered from a serious medical condition so it must

be determined whether there remains a material issue of fact as to whether Defendant Tilden was

deliberately indifferent to it. It has been recognized that “there is not one ‘proper' way to

practice medicine in prison…” Allen v. Ghosh, No. 13-0146, 2016 WL 128014, at *9 (N.D. Ill.

Jan. 12, 2016), aff'd, 693 Fed. Appx. 445 (7th Cir. 2017) (internal citations omitted). A prisoner

may not, however, be subjected to “a lack of medical care that ‘may result in pain and suffering

which no one suggests would serve any penological purpose.’” Petties v. Carter, 836 F.3d 722,

727 (7th Cir. 2016), as amended (Aug. 25, 2016) quoting Farmer v. Brennan, 511 U.S. 825, 832



                                                  9
        1:16-cv-01024-HAB # 299            Page 10 of 17



(1994). The failure to address pain readily treatable pain, or adherence to a course of treatment

known to be ineffective… may constitute deliberate indifference. Petties, 836 F.3d at 730.

       In Petties, the Seventh Circuit noted “we have [repeatedly] rejected the notion that the

provision of some care means the doctor provided medical treatment which meets the basic

requirements of the Eighth Amendment.” Id. at 731. It found, instead, that one must look at

“the context surrounding a doctor’s treatment decision… When a doctor says he did not realize

his treatment decisions (or lack thereof) could cause serious harm to a plaintiff, a jury is entitled

to weigh that explanation against certain clues that the doctor did know. Those context clues

might include … evidence that the patient repeatedly complained of enduring pain with no

modifications in care…” Id. at 731.

       Here, Plaintiff asserts that he complained of debilitating pain for some years. The worst

was the burning pain which arose at the hernia repair site and which did not respond to pain

medication but only to the application of ice packs. Here, there remains a dispute issue of fact as

to whether Defendant Tilden’s decision to continue the same course, despite Plaintiff’s recurrent

pain and failure to improve “demonstrated an absence of professional judgment, that is, no

minimally competent professional would have so responded under those circumstances.”

Collignon v. Milwaukee Cnty., 163 F.3d 982, 989 (7th Cir. 1998). This claim will proceed.

       Plaintiff’s claims as to his prostate issues are unduly vague. He asserts that on October

20, 2017, Defendant Tilden diagnosed him with punctuate calcifications of the seminal vesicles

in the prostate gland, acute onset prostatitis and benign prostatic hypertrophy. [ECF 279-3 p.

28]. A review of the subject medical record, however, does not reveal that Defendant made any

such diagnoses, other than the benign prostatic hypertrophy. Furthermore, Plaintiff alleges that




                                                 10
        1:16-cv-01024-HAB # 299            Page 11 of 17



these conditions could result in pain and further injury if not treated. Plaintiff does not

particularly claim he has any symptoms other than the previously noted “unusual feelings.”

       Defendant Tilden, for his part, has submitted sworn testimony that his rectal exam of

Plaintiff revealed only a minimally enlarged prostate, common for a man of Plaintiff’s age.

Plaintiff has offered nothing to support that his benign enlarged prostate represented a serious

medical need to which Defendants were deliberately indifferent. As a result, Defendants’

motion for summary judgment is granted as to this claim.

       As to Defendant Pouk, Plaintiff asserts that she was non-responsive when he grieved the

lack of appropriate care. Defendant Pouk has filed a sworn affidavit attesting that, as the

Director of Nursing, she was not directly involved in patient care. As part of her duties,

however, she reviewed inmate grievances concerning medical treatment. I n responding to such

grievances, she would review the inmate’s medical records or speak to the treating physician to

determine whether a plan of care was in place. If there were such a plan, she would investigate

to determine whether it was being followed. If there were no plan in place, she would

recommend that the inmate sign-up for sick call.

       Section 1983 liability is predicated on fault, so to be liable, a defendant must be

“personally responsible for the deprivation of a constitutional right.” Sanville v. McCaughtry,

266 F.3d 724, 740 (7th Cir.2001) (quoting Chavez v. Ill. State Police, 251 F.3d 612, 651 (7th

Cir.2001)). “A defendant will be deemed to have sufficient personal responsibility if he directed

the conduct causing the constitutional violation, or if it occurred with his knowledge or consent.”

Ames v. Randle, 933 F.Supp.2d 1028, 1037–38 (N.D.Ill.2013) (quoting Sanville, 266 F.3d at

740). It has been determined, however, that merely reviewing an inmate’s grievances does not




                                                 11
        1:16-cv-01024-HAB # 299           Page 12 of 17



render the reviewer personally liable for the conduct alleged. George v. Smith, 507 F.3d 605,

609–10 (7th Cir.2007). See also, Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011).

       Here, Plaintiff has failed to establish that Defendant Pouk personally participated in the

alleged constitutional violation. Furthermore, Plaintiff fails to assert that Defendant Pouk had

the authority in her administrative position to order diagnostic testing or other modalities, when

the treating physician had not done so. See Johnson v. Doughty, 433 F.3d 1001, 1014-15 (7th

Cir. 2006) (health care administrator at a prison was not liable for treatment decisions where she

referred the inmate to his treating doctor and reasonably relied on the doctor’s professional

opinions). Defendants’ motion for summary judgment as to Defendant Pouk is granted.

       Plaintiff also named Nurse Zehr, claiming that she tampered with medical orders, did not

help him obtain sick call, and reported false information to Dr. Tilden. Plaintiff asserts,

specifically, that Defendants Zehr changed an order for “ice pack” to the order “four ice cubes in

a Styrofoam cup.” Plaintiff claims that when Dr. Tilden corrected the order, Defendant Zehr

changed it back. He also alleges that when he was prescribed Naprosyn, Defendant would

change it to Motrin and, if she did provide Motrin, did so at a lower than therapeutic dose.

       Defendant Zehr has submitted an affidavit addressing Plaintiff’s claims that she modified

his July 14, 2014 and July 27, 2014 ice permits. Defendant Zehr explains that the July 14, 2014

ice permit was authorized by Physician’s Assistant Todd, not a party to this motion. Defendant

noted that the order did not specify the amount of ice to be provided. She followed up with PA

Todd and, upon that individual’s direction, added the entry “1 cup” into the progress note.

Defendant denies having any involvement in Dr. Tilden’s July 27, 2014 order for an ice permit.

       Defendant Zehr also denies Plaintiff’s assertion that she began changing his medication

orders after having been served with process around July 25, 2016. Defendant explains that she



                                                 12
        1:16-cv-01024-HAB # 299            Page 13 of 17



is a licensed practical nurse and does not have the authority to prescribe treatment or change a

prescription. She indicates that, beginning on July 13, 2016, she changed roles and began

working as a Pontiac Pharmacy Assistant. As such, she did not have any involvement in the sick

call process and was not involved in medication administration. Defendant has provided

Plaintiff’s medication records from July, August and September 2016 which substantiate that

Plaintiff received all of his medications, as prescribed.

       Here, Plaintiff has failed to establish that Defendants Zehr demonstrated deliberate

indifference as to his ice permits. Defendant has established that she merely requested

clarification as to the July 14, 2014 order, recording the clarification in the record. She also

claims that she was not involved in the subsequent, July 27, 2014 order, and Plaintiff provides

nothing to substantiate otherwise.

       Plaintiff also fails to substantiate that Defendant changed his medication orders.

Defendant has provided sworn testimony that as a licensed practical nurse and, later, as a

Pharmacy Assistant, she did not have the authority to change medication orders. The Court

notes, furthermore, that, while Plaintiff has made repeated claims that he was not receiving his

medications, this is not borne out in the record. This is so, as on June 22, 2018, the Court

considered Plaintiff’s seventh motion asserting that his permits and prescriptions had been

allowed to lapse. The Court noted that, when Defendants responded to the prior six motions

with evidence that Plaintiff had received these modalities without interruption, he either failed to

reply or withdrew his motions. The Court, nonetheless, ordered Defendants to respond a seventh

time and they, once again, provided competent evidence that Plaintiff’s permits and prescriptions

had not been interrupted. As a result, Plaintiff has failed to identify material issue of fact in

support of his claims against Defendant Zehr and she is dismissed.



                                                  13
        1:16-cv-01024-HAB # 299            Page 14 of 17



       As to Wexford, Plaintiff testified that Wexford has a widespread practice of unreasonable

delay and misadministration of medication. Private corporation such as Wexford have potential

Monell liability under § 1983 when performing a governmental function. Iskander v. Village of

Forest Park, 690 F.2d 126, 128 (7th Cir. 1982). Since there is no respondeat superior liability

under §1983, Wexford has potential liability only if it had an unconstitutional policy, practice or

custom which caused the constitutional deprivation. Salcedo-Vazquez v. Nwaobasi, No. 13- 606,

2015 WL 7177231, at *7 (S.D. Ill. Nov. 16, 2015) citing Shields v. Ill. Dep't of Corr., 746 F.3d

782, 789 (7th Cir. 2014), cert. denied, 135 S. Ct. 1024 (2015).

       Plaintiff asserted that, pursuant to a Wexford policy or practice, medication prescriptions

are not renewed until they have run out. In this case, however, the Court has previously

determined as unfounded, Plaintiff’s claim that his prescriptions and ice permits had been

allowed to lapse. As a result, Plaintiff fails to establish that, even if such a policy exists, he was

harmed by it. See City of Canton v. Harris, 489 U.S. 378, 389 (1989) (the alleged policy must

have been “the moving force” causing plaintiff injury). See Ray v. Wexford Health Sources,

Inc., 706 F.3d 864, 865-67 (7th Cir. 2013) (“ if a given policy causes no harm to the plaintiff

there is no possible relief.”)

       The Wexford Defendants also assert that Plaintiff’s isolated complaints of occasional

right inguinal discomfort and tingling on August 3, 2011 and September 22, 2011 are outside the

applicable statute of limitations. The statute of limitations to be applied in this case is the

Illinois two-year state statute. Wilson v. Garcia, 471 U.S. 261, 276, (1985); 735 ILCS 5/13-202.

The two-year limit may be tolled, however, where the Plaintiff pleads a “continuing violation.”

Jervis v. Mitcheff, 2007 WL 435543, *2 (7th Cir. Dec. 13, 2007). Here, Plaintiff claims that




                                                  14
          1:16-cv-01024-HAB # 299           Page 15 of 17



Defendants’ alleged misconduct was a continuing violation and that the 2011 claims are not

barred.

          The Seventh Circuit has explained that the question as to how far back a plaintiff’s

claims may reach, and remain within the statute of limitations, is one of accrual. This

determination is made applying federal common law, rather than state law. A §1983 claim for

deliberate indifference does not accrue until “[defendants] learned [plaintiff] had a condition

warranting medical attention yet unreasonably refused to provide that attention. Until then, the

defendants had not violated his rights, and so his claim had not accrued.” Heard v. Sheahan, 253

F.3d 316, 318 (7th Cir. 2001). See also, Jervis, 2007 WL 435543 at *2.

          Here, the Defendants assert that Plaintiff’s complaints in 2011 were easily treated with

pain medication and Plaintiff made no additional related complaints until May 2014. They

assert, therefore, that they did not have notice in 2011 that this was an ongoing issue.

          Here, the Court finds that Plaintiff’s two complaints in 2011 were appropriately

addressed and there is no evidence that Defendants exhibited deliberate indifference in 2011. As

a result, Plaintiff’s claim did not accrue until 2014, the time at which Defendants may be found

to have notice that Plaintiff had a “condition warranting medical attention.” As a result, the

events of 2011are not a continuing violation, and are not part and parcel of the 2014 claims. The

2011 claims and any other potential claims which occurred more than two years prior to the

December 31, 2015 filing date, are dismissed.

          IDOC Defendants

          Plaintiff claimed that Defendant Arroyo was deliberately indifferent as she “obstructed”

his being seen by Defendant Tilden, that she did nothing in response to his grievances regarding

treatment and did nothing in response to his complaint that he was being charged a $5.00 co-pay



                                                  15
        1:16-cv-01024-HAB # 299           Page 16 of 17



when seen in the healthcare unit. Plaintiff makes similar claims against Defendant Birkel. They

are that Defendant Birkel refused to schedule him for medical visits, allowed medications to

lapse and assessed $5.00 medical co-payments. Defendant Arroyo and Birkel have filed a

motion for summary judgment asserting in response to the deliberate indifference claims, only

that Plaintiff did not have a serious medical need. As previously noted, the Court has rejected

that argument.

       The Court now reviews the record to determine whether Defendants were deliberately

indifferent to Plaintiff’s serious medical need. While Plaintiff alleges that Defendant Arroyo

obstructed his access to medical care by not scheduling him to be seen by Defendant Tilden, the

record clearly demonstrates that Plaintiff received, regular and frequent treatment by Dr. Tilden.

As a result, the Court finds no evidence that Defendant Arroyo obstructed Plaintiff in the manner

alleged. Here, it is clear that the treatment Plaintiff wanted was an investigation into the source

of the pain and the suspected recall of the mesh. Plaintiff offers nothing to support, however,

that Defendant Arroyo, a healthcare administrator, had the authority to do this.

       Furthermore, Plaintiffs’ claims as to the co-payments were not pled in his amended

complaint and, therefore, are not addressed here. See Berry v. Chicago Transit Auth., 618 F.3d

688, 693 (7th Cir. 2010) (“a plaintiff may not use her brief opposing summary judgment to

introduce claims not stated in her complaint…”).

       The Court also dismisses the similar claims asserted against Defendant Birkel. It finds

Plaintiff’s claim that Defendant impeded his access to medical care unsupported in the record.

The Court has already dismissed the claim that Defendant Birkel, or any other Defendant,

allowed Plaintiff’s prescriptions and permits to lapse. The claim as to the medical co-payments,

of course, has also been dismissed.



                                                 16
         1:16-cv-01024-HAB # 299           Page 17 of 17



        The Court has previously granted the Wexford Defendants’ statute of limitations defense,

and incorporates that portion of the order as for its order granting the IDOC Defendants’

companion statute of limitations defense. The IDOC Defendants’ motion for summary judgment

is granted in its entirety.

IT IS THEREFORE ORDERED:

        1)      The motion for summary judgment of the Wexford Defendants [ECF 206] is

GRANTED as to Defendants Pouk, Zehr and Wexford. It is DENIED as to Defendant Tilden.

The motion for summary judgment of IDOC Defendants Arroyo and Birkel [ECF 246], is

GRANTED. Defendants Pouk, Zehr, Wexford, Arroyo and Birkel are DISMISSED as parties.

This case shall proceed against Defendant Tilden.

        2)      The Court hereby schedules the trial of this matter for Tuesday, August 20, 2019

to take place in the Federal Courthouse in Urbana, Illinois. The Court will follow up, scheduling

a final pretrial conference and setting a date for submitting the agreed, final pretrial order.

                                ENTERED this 11th day of March, 2019


                                         /s/ Harold A. Baker

                              _____________________________________
                                        HAROLD A. BAKER
                                 UNITED STATES DISTRICT JUDGE




                                                  17
